Citation Nr: 1106947	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for residuals 
of an L1 fracture with deformity.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana denied a rating in excess of 50 percent for 
service-connected residuals of fracture, L1 with deformity and 
entitlement to a TDIU.

The Board notes that the Veteran requested a hearing before a 
decision review officer (DRO), but withdrew his request for a 
hearing during an informal conference in August 2008.  The 
Veteran having withdrawn his hearing request, the Board will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (e) (2010).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of L1 fracture with 
deformity is manifested by limited motion and ankylosis of the 
thoracolumbar spine that does not result in difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

2.  The Veteran's service-connected disabilities are residuals of 
an L1 fracture with deformity (50%), tinnitus (10%), and 
bilateral hearing loss (0%), with a combined service-connected 
evaluation of 60%.  

3.  The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of an L1 fracture with deformity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.71a, Diagnostic Code (DC) 5235 (2010).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in October 2005 complied with 
VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  July 2008 and 
August 2008 letters in particular notified the Veteran of the 
criteria for assigning a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the correspondence dated in July 2008 and August 
2008, informed the Veteran that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  

The timing defect of this additional correspondence was cured by 
the RO's subsequent readjudication of the Veteran's appeal and 
issuance of a supplemental statement of the case, most recently 
in March 2009.  Accordingly, the Board concludes that VA has met 
its duty to notify the Veteran.  

Also, the RO obtained the Veteran's post-service medical records 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal 
were obtained in February 2006, September 2008, and December 
2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations 
obtained in this case are sufficient, as they considered all of 
the pertinent evidence of record, including the statements of the 
Veteran, and provided explanations for the opinions stated as 
well as the medical information necessary to apply the 
appropriate rating criteria.  The Board finds that VA's duty to 
assist the Veteran with respect to obtaining a VA examination 
concerning the issues adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for initial rating 
and increased-rating claims when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail 
below, a staged rating is not warranted in this claim.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

	A.  Spine

The Veteran contends that he is entitled to a rating in excess of 
50 percent for the service-connected residuals of an L1 fracture 
with deformity due to the severity and frequency of his 
symptomatology.  The Board finds, however, that the pertinent 
medical findings, as shown in the examinations conducted during 
the current appeal and VA treatment records directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

In this case, the Veteran's residuals of an L1 fracture with 
deformity have been shown to cause limitation of motion of the 
lumbosacral spine.  This service-connected disability is 
currently rated as 50 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5235, which evaluates impairment from 
vertebral fracture or dislocation.  The Board observes that the 
Veteran's service-connected residuals of an L1 fracture with 
deformity has been evaluated as 50 percent since December 2001 
under the rating criteria in effect prior to September 23, 2003, 
due to severe limitation of lateral flexion and x-ray findings 
showing a demonstrable deformity of a vertebral body.  See May 
2002 rating decision.

Since September 23, 2003, DCs 5235-5243 are rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
Under the General Rating Formula, a 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DC 5235 (2010).  A 50 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire thoracolumbar spine.  Id.  As the Veteran filed his 
current increased rating claim in July 2005, the Board finds that 
the new spine rating criteria are for application.  

Note (1), which follows the rating criteria, provides for the 
evaluation of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.

Note (5), which follow the rating criteria, defines unfavorable 
ankylosis for VA compensation purposes as a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.

Note (6), which follows the rating criteria, provides for the 
separate evaluation of disabilities of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of the both segments, which will be rated as a single 
disability.  Id.

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 50 percent for the Veteran's service-
connected residuals of an L1 fracture with deformity is not 
warranted at any time during the pendency of this appeal.  In 
this case, although ankylosis of the entire spine has been shown 
by X-rays at the September 2008 and December 2008 VA 
examinations, it has not been shown to be unfavorable.  In this 
regard, the competent medical evidence of record does not show 
that the Veteran has difficulty walking because of a limited line 
of vision, restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation, 
or neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, Note 5 preceding Diagnostic Code 5235.  

The Board acknowledges that, in the substantive appeal, the 
Veteran reported that it was impossible for him to keep his 
balance, walk due to the limitation of his line of vision, and 
had difficulty and pain when swallowing food.  The Board also 
acknowledges that the evidence shows that the Veteran does have 
difficulty walking and uses a rolling walker.  However, the 
competent medical evidence of record, as shown by the three VA 
examinations and VA outpatient treatment records dated through 
March 2009, do not indicate that the Veteran's difficulty walking 
is the result of a limited line of vision.  Thus, notwithstanding 
the Veteran's contentions, the competent medical evidence of 
record does not show that the Veteran's ankylosis is unfavorable 
for VA compensation purposes.

Moreover, even if the Board were to concede that the Veteran's 
ankylosis was unfavorable, which it does not, service-connected 
ankylosis of the entire spine has not been shown.  The evidence 
of record shows that the Veteran fractured the L1 vertebrae in 
service and is subsequently service-connected for the residuals 
of that injury.  In an unappealed March 2009 rating decision, the 
RO denied service connection for ankylosing spondylitis of the 
cervical spine based on the December 2008 examination.  The 
December 2008 examiner opined that the Veteran's cervical 
condition was not caused by or related to the Veteran's residuals 
of his fractured L1 vertebrae.  Thus, without ankylosis of the 
cervical spine being service-connected, even if the Veteran's 
ankylosis were unfavorable, he would still not be entitled to a 
100 percent rating because service-connected for unfavorable 
ankylosis of his entire spine has been found not to be warranted.

Additionally, the Board also finds that a separate rating for 
associated neurologic abnormalities is not warranted, as not 
abnormalities have been shown.  The Veteran denied bowel or 
bladder dysfunction, numbness and tingling, and weakness at the 
February 2006 VA examination.  Additionally, the Veteran also 
denied that the pain radiated to his legs.  Motor power was shown 
to be 5/5 for extensor hallucis longus, flexor hallucis longus, 
dorsiflexion, plantar flexion, quadriceps, and hamstrings 
bilaterally at the September 2008 VA examination.  The Veteran 
also had sensation intact to light touch at that examination.  
The Veteran denied weight loss, fevers, malaise, dizziness, 
numbness, weakness, bladder complaints, bowel complaints, and 
erectile dysfunction at the December 2008 VA examination.  His 
activities of daily living were not affected, nor was his usual 
occupation.  Sensory examination and motor examination were both 
normal.  Muscle tone was normal and there was no muscle atrophy.  
Reflex examination showed that knee jerk was normal and ankle 
jerk was hypoactive.  In sum, based on a review of the evidence, 
there are no associated neurologic abnormalities for which a 
separate rating may be assigned, nor has the Veteran contended 
that he has any neurologic abnormalities.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's residuals of an L1 fracture with 
deformity warrants a rating in excess of 50 percent.  The Board 
finds, therefore, that the evidence of record does not support 
the schedular criteria required for the next higher rating of 
100 percent for this service-connected disability.  This claim 
must be denied.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the residuals of an L1 fracture with deformity 
has resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's residuals of an L1 fracture with deformity has an 
adverse effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2010).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above, including the effect on his daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not warranted.

	B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may 
not be a factor in evaluating service- connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In the current appeal, the Veteran is service connected for 
residuals of an L1 fracture with deformity, evaluated as 50 
percent disabling; tinnitus, evaluated as 10 percent disabling; 
and bilateral hearing loss, evaluated as noncompensably or zero 
percent disabling.  His combined service-connected rating is 
60 percent.  As such, he does not meet the criteria for 
consideration for entitlement to TDIU on a schedular basis 
because the rating does not satisfy the percentage requirements 
of 38 C.F.R. § 4.16a.  The Board acknowledges the Veteran's 
representative's argument that since the Veteran's residuals of 
an L1 fracture with deformity was the result of parachute jumping 
and his tinnitus is the result of extensive noise exposure from 
aircraft and weapons, that the disabilities should be considered 
one disability for purposes of rating since they resulted from 
common etiology or a single accident.  However, the Veteran's 
spine disability is the result of a single parachute jump; there 
is nothing in the record to show that the parachute jump that 
injured the Veteran's spine also caused his tinnitus.  Rather, it 
appears that the Veteran's tinnitus is the result of cumulative 
noise exposure from aircraft and weapons during the duration of 
the Veteran's military service, as opposed to one single 
incident.  See November 2008 VA audiological examination.  
Therefore, the Board finds that those disabilities do not have a 
common etiology and did not result from a single accident, and 
thus, cannot be combined together for purposes of meeting the 
percentage requirements of 38 C.F.R. § 4.16a.

It is also the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran 
fails to meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extraschedular rating is for 
consideration where the veteran is unemployable due to service-
connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating, based on unemployability.  Van 
Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the Veteran, because of service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.  Moreover, as already noted, an inability to 
work due to non-service-connected disabilities or age may not be 
considered.  38 C.F.R. §§ 4.14, 4.19.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, 
the Veteran reported that he worked full-time in receiving and 
warehouse for the same company for the last 37 years.  [Also at 
that time, he reported having completed high school and not 
having had any special training.]  In February 2008, after 
39 years of employment, the Veteran stopped working for that 
company.  At the September 2008 examination, the Veteran reported 
that he stopped working because the company restructured and his 
office position was eliminated.  He did not indicate that his 
service-connected disabilities resulted in his employment ending.  
Rather, he contends that he is entitled to a TDIU-if and when he 
has to stop working due to his back disability.  See July 2007 
Substantive Appeal.  

Here, based on a review of the evidence, the Board finds that 
entitlement to a TDIU is not warranted.  The evidence does not 
show that the Veteran's service-connected disabilities-residuals 
of an L1 fracture with deformity; tinnitus; and bilateral hearing 
loss-prevent him from working.  Throughout the pendency of this 
appeal, he has not been hospitalized for his disabilities, nor 
does the evidence show that he is precluded from all forms of 
employment due to his service-connected disabilities.  Indeed, 
the evidence shows that during this appeal the Veteran was 
employed until his company restructured and his position was 
eliminated in February 2008; the evidence does not show that he 
was forced to stop working as a result of his service-connected 
disabilities.  Notwithstanding the Veteran's contentions, the 
evidence of record does not indicate that he is able to secure 
and follow a substantially gainful occupation due to his 
disabilities.  Since he lost his job in February 2008, he has not 
indicated how his disabilities have precluded him from securing 
and following a substantially gainful job.  

Although the Veteran's service-connected disabilities may cause 
interference to some extent with his employability, such 
interference is contemplated in the combined 60 percent rating 
currently assigned, and the evidence of record does not 
demonstrate that his service-connected disabilities result in 
unemployability.  Indeed, the December 2008 examiner noted that 
the Veteran's spine disability (which is evaluated as 50 percent 
disabling) does not have an effect on his usual occupation.  
Also, the November 2008 audiological examination shows that the 
Veteran's hearing loss and tinnitus affected his occupation by 
experiencing some difficulty with communication and asking for 
repetition or modifying the listening situation by getting out of 
a crowd or away from noise.  The examinations do not reflect that 
his service-connected disabilities result in his inability to 
work.  

Accordingly, the Board finds, based on this evidentiary posture, 
that the preponderance of the evidence is against the Veteran's 
TDIU claim.  The benefit-of-the-doubt rule does not apply, and 
the Veteran's claim of entitlement to a TDIU is denied.  See 38 
U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to a rating in excess of 50 percent for residuals of 
an L1 fracture with deformity is denied.

Entitlement to a TDIU is denied. 


____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


